Exhibit 10.2




Restricted Stock with Performance
Triggers                                [Participant Name]






ION Geophysical Corporation
Third Amended and Restated 2013 Long Term Incentive Plan


RESTRICTED STOCK AGREEMENT




1.
Grant of Restricted Stock Shares. On [Grant Date] (the “Grant Date”), ION
Geophysical Corporation (the “Company”) granted [Restricted Stock Amount
(Restricted Stock Amount)] shares of restricted Common Stock (the “Restricted
Stock”) in the Company to [PARTICIPANT NAME] (the “Participant”) subject to the
terms of this Restricted Stock Agreement (this “Agreement”), and subject and
pursuant to the terms of the Company’s Third Amended and Restated 2013 Long Term
Incentive Plan (the “Plan”). The Restricted Stock and its release are subject in
all respects to the terms as set forth in the Plan, a copy of which is available
from the General Counsel of the Company, and to any rules promulgated pursuant
to the Plan by the Committee. Capitalized terms not otherwise defined herein are
as defined in the Plan. The effectiveness of such grant is expressly conditioned
upon Participant executing and returning this Agreement to the Company’s General
Counsel.



2.
Dividends and Voting Rights. Participant shall not be entitled to receive any
dividends paid with respect to the Restricted Stock that become payable except
as to any Restricted Stock that has vested as set forth below in this Agreement.
From the Grant Date, Participant shall be entitled to vote the shares of
Restricted Stock, even if it they have not vested, to the same extent as would
have been applicable to Participant if Participant was then vested in the shares
of Restricted Stock; provided, however, that Participant shall not be entitled
to vote the shares of Restricted Stock with respect to record dates for such
voting rights arising prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which Participant has forfeited such
shares of Restricted Stock.



3.
Deposit of Restricted Stock. Upon vesting and satisfying all applicable tax
withholding obligations, the Company shall cause a book-entry registration or
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Participant is a party) in Participant’s name evidencing the shares of
Restricted Stock that have vested. Prior to the satisfaction of such vesting
conditions or the occurrence of such events, the Restricted Stock is not
transferable and shall be held by Company in such depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
of such Restricted Stock occurs or the vesting of the shares pursuant to the
terms of the Plan and this Agreement. In the Company’s sole discretion, the
Restricted Stock may be evidenced by an electronic book-entry account in
Participant’s name created by the Company’s stock transfer agent. No book-entry
registration or physical certificates evidencing the Restricted Stock will be
issued to Participant until the satisfaction of all vesting conditions set forth
herein and the satisfaction of all applicable tax withholding obligations.
Participant shall, if required by the Committee, deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Stock.



4.
Vesting. Subject to Paragraph 5 below, Participant’s Restricted Stock shall
become vested, if at all, only upon the satisfaction of both the Time Measure
and the Performance Measure, each as outlined below.



(a)
Time Measure. The “Time Measure” shall be satisfied with respect to an award of
Restricted Stock only if Participant is an Employee, Director, or Consultant in
continuous service with the Company between the Grant Date and the Vesting Date
as provided in the following schedule:



        
Vesting Date
Time Vested Percentage
[First Anniversary of the Grant Date]
33.33%
[Second Anniversary of the Grant Date]
66.66%
[Third Anniversary of the Grant Date]
100%



(b)
Performance Measure. The “Performance Measure” shall be satisfied, if at all,
based on the trading price for the Company’s Common Stock following the Grant
Date. For this purpose, the Company shall measure the volume weighted average
price per Share during the period between the Grant Date and [Third Anniversary
of the Grant Date]. The “Performance Measure” requires, as to each VWAP Amount
listed below, that, during the period commencing on the Grant Date and
concluding on [Third Anniversary of the Grant Date], the volume weighted average
price per Share, as determined by the Company based on the NYSE reported closing
Share price, over a twenty (20) consecutive trading day period, meets or exceeds
the VWAP Amount in the table below. If (and only if) such Performance Measure is
satisfied as to a particular VWAP Amount during such three (3) year time period,
then the designated portion of the Performance Measure shall be satisfied based
on the following schedule:



VWAP Amount
Performance Vested Percentage
$[1st Trigger]
33.33%
 
 
$[2nd Trigger]
66.66%
 
 
$[3rd Trigger]
100%





For the avoidance of doubt, satisfaction of the [3rd trigger] VWAP Amount
satisfies, per se, the two lower VWAP Amounts; and satisfaction of the [2nd
trigger] VWAP Amount satisfies, per se, the [1st trigger] VWAP Amount. For the
purposes of this Agreement, the Committee shall have the same authority to
adjust all or any of the VWAP Amounts above in those circumstances that are
mentioned in the Plan that confer on the Committee the authority to adjust the
aggregate number of Shares that may be issued under the Plan, the number of
Shares subject to Incentive Awards, the price per Share for outstanding
Incentive Awards, the Performance Period and/or Performance Criteria for
outstanding Incentive Awards, the number of shares and type of Common Stock (or
the securities or property) which thereafter may be made the subject of
Incentive Awards, the number of shares and type of Common Stock (or other
securities or property) subject to outstanding Incentive Awards, the number of
shares and type of Common Stock (or other securities or property) subject to the
annual per-individual limitation under Section 1.4 of the Plan, the Option Price
of each outstanding Incentive Award, and/or the number of or Option Price of
Shares of Common Stock then subject to outstanding SARs previously granted and
unexercised under the Plan.


(c)
Calculation of Vested Percentage. The portion of Participant’s Restricted Stock
which is vested at any time shall be equal to (i) the total number of shares of
Restricted Stock awarded in Paragraph 1 above, multiplied by (ii) the lesser of
(x) the Time Vested Percentage, or (y) the Performance Vested Percentage. No
portion of the Restricted Stock will be vested prior to the date the vested
percentage for each of the Time Measure and the Performance Measure is at least
33.33%.



5.
Early Vesting on Certain Events; Transfer and Forfeiture of Restricted Stock.
Sections 7.6(c), 7.6(d), 7.7(b), 7.7(d), 7.7(e) of the Plan shall not apply to
the shares of Restricted Stock subject to this Agreement. Section 7.5 of the
Plan shall continue to apply. In addition to (and notwithstanding anything to
the contrary






--------------------------------------------------------------------------------

Exhibit 10.2


in) the vesting criteria set forth in Paragraph 4 above, Participant shall
become fully vested in the shares of Restricted Stock awarded hereunder (to the
extent not already vested), as follows:


(a)
Death or Disability. If Participant’s employment is terminated by reason of
Participant’s death or Disability, then (i) the Time Measure for Participant’s
shares of Restricted Stock shall become fully vested upon Participant’s Date of
Termination; and (ii) thereafter, the shares of Restricted Stock shall vest if,
and only if, the Performance Measure is satisfied during the performance period
set forth in Paragraph 4(a) above, and the Participant, in such case, need not
be an Employee, Director, or Consultant during the satisfaction of the
Performance Measure. (For the avoidance of doubt, this Paragraph 5(a) is not
intended to remove or modify the Performance Measure vesting provision. Rather,
this provision is intended to allow Participant’s shares of Restricted Stock to
vest, in the event of death or Disability, as if he or she had remained employed
by Company (or a Subsidiary) during the performance period to the extent the
Performance Measure is attained.).

 
(b)
Change of Control. If a Change in Control occurs prior to the date some or all
of the shares of Restricted Stock become vested, then the provisions of this
Paragraph 5(b) shall apply as follows:



(1)
The Performance Measure shall be deemed achieved at the 100% level on the day
immediately preceding a Change in Control.



(2)
The shares of Restricted Stock shall remain subject to and become vested based
on satisfaction of the Time Measure restriction set forth in Paragraph 4(a)
above.



(3)
Notwithstanding Paragraphs 5(b)(1) and (2), the shares of Restricted Stock shall
become fully vested at the 100% level on the Participant’s Date of Termination
if Participant is Involuntarily Terminated by the Company. As used in this
paragraph, “Involuntarily Terminated” means Participant’s employment with the
Company (or, if applicable the Company’s (or the Company’s successor’s)
affiliates) ceases during the twelve month period beginning on the effective
date of the Change in Control due to either (i) employment termination by the
Company for reasons other than (a) Participant’s gross negligence or willful
misconduct in the performance of duties with the Company or (b) Participant’s
final conviction of a felony or a misdemeanor involving moral turpitude, or (ii)
resignation by Participant after (x) a reduction by the Company of Participant’s
authority, duties or responsibilities immediately prior to the Change in Control
(excluding for this purpose (A) an insubstantial reduction of such authorities,
duties or responsibilities or an insubstantial reduction of Participant’s
offices, titles and reporting requirements, or (B) an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Participant), (b) a
material reduction of Participant’s base salary or total compensation as in
effect immediately prior to the Change in Control (total compensation means for
this purpose: base salary, participation in an annual bonus plan, and
participation in a long-term incentive plan (and not reductions in any annual
bonus or long-term incentives actually paid, which shall remain at the sole
discretion of the Company), or (c) Participant’s transfer, without Participant’s
express written consent, to a location which is outside the general metropolitan
area in which Participant’s principal place of business immediately prior to the
Change in Control may be located or the Company requiring Participant to travel
on Company business to a substantially greater extent than required immediately
prior to the Change in Control.



(4)
After a Change in Control, if and as the Time Measure restriction is satisfied
or Participant is Involuntarily Terminated, Participant shall be entitled to
receive, in lieu






--------------------------------------------------------------------------------

Exhibit 10.2


of the number of shares of Restricted Stock that Participant would have received
on the applicable Vesting Date, shares of capital stock of the Company’s
successor or other securities or property, such as cash, equal in value to the
number of shares of Restricted Stock that Participant would have received,
multiplied by the NYSE reported closing Share price on the day immediately
preceding the Change in Control.


(c)
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered until Participant is vested in such shares. Except as
otherwise provided in this Paragraph 5, if Participant’s Date of Termination
occurs prior to full vesting, Participant shall forfeit the then unvested shares
of Restricted Stock as of Participant’s Date of Termination. Participant’s “Date
of Termination” shall be the day, hour, minute and second occurring on or after
the Grant Date at which time Participant is no longer employed by the Company or
any Subsidiary (that is, the last second that Participant was employed),
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that Participant’s employment shall not be considered
terminated while Participant is on a leave of absence from the Company or a
Subsidiary approved by Participant's employer.



6.
Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
Participant or benefits distributable to Participant under this Agreement have
not been exercised or distributed, respectively, at the time of Participant’s
death, such rights shall be exercisable by the legal representative of the
estate of Participant.



7.
Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.



8.
Plan Governs. Notwithstanding anything contained in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by Participant from the office of the General
Counsel of the Company.



9.
Amendment. This Agreement may only be amended by written agreement of
Participant and the Company.



10.
Tax Requirements. The Company shall have the right to deduct any federal, state,
or local taxes required by law to be withheld with respect to the award of
Restricted Stock made hereunder. Participant shall be required to pay the
Company the amount of any taxes which the Company is required to withhold with
respect to such shares of Restricted Stock.



11.
Not an Employment Contract. No award of Restricted Stock shall confer on
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant's employment or other service at any time.



12.
Notices. Any written notices provided for in this Agreement or the Plan shall be
in writing and shall be deemed sufficiently given if either sent by nationally
recognized overnight courier, or by postage paid first class mail. Notices sent
by U.S. mail shall be deemed received on the date of actual receipt. Notices
sent by nationally recognized overnight courier shall be deemed received upon
the first day that the courier attempts delivery at the recipient’s address.
Notices shall be directed, if to Participant,






--------------------------------------------------------------------------------

Exhibit 10.2


at Participant’s address indicated by the Company’s records, and if to the
Company, at the Company's principal executive office, to the attention of the
General Counsel.


13.
Applicable Law; Dispute Resolution. Except to the extent preempted by federal or
Delaware law, this Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, excluding any conflict-of-law rules or
principles that would result in the laws of another state being applied. TO THE
MAXIMUM EXTENT PERMITTED BY LAW, COMPANY AND PARTICIPANT EACH WAIVES ANY RIGHT
TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN COMPANY AND PARTICIPANT ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE MATTERS RELATED HERETO. The
prevailing party in any litigation or other proceeding to enforce the terms of
this Agreement shall be entitled to recoup its reasonable attorneys’ fees and
costs from the non-prevailing party. To the fullest extent permitted by law, the
parties agree that any suit or proceeding arising out of or relating to this
Agreement shall be brought in court in Harris County, Texas, to the exclusion of
any other forum or venue.



[Signature Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.2








IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all effective as of the Grant Date.


ION Geophysical Corporation


By:                    
Name: [Signatory Name]
Title: [Signatory Title]


Address for Notices:
ION Geophysical Corporation
Attn: General Counsel
2105 CityWest Blvd., Suite 100
Houston, TX 77042


ACKNOWLEDGED AND AGREED BY:


PARTICIPANT:


                    
[Participant Name]







